Citation Nr: 1207662	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-20 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shoulder bursitis, to include as secondary to service-connected residuals of leishmaniasis.

2.  Entitlement to service connection for left shoulder bursitis, to include as secondary to service-connected residuals of leishmaniasis.

3.  Entitlement to service connection for lumbar myositis, to include as secondary to service-connected residuals of leishmaniasis.

4.  Entitlement to service connection for major depressive disorder or other acquired nervous disorder, to include as secondary to service-connected residuals of leishmaniasis.

5.  Entitlement to a compensable disability rating for residuals of leishmaniasis with an atrophic scar of the left forearm.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active duty for training and inactive duty training with the Puerto Rico Army National Guard (P.R.A.N.G.) at various dates from 1982 to 2003.  He had active Army service from February 2003 to April 2004 and served in Southwest Asia from April 6, 2003, to May 7, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2009, the Board remanded the case in order to comply with VA's duties to notify and assist, conduct necessary development, obtain medical opinions, and procure the Veteran's records from Social Security Administration (SSA).  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran's claim of entitlement to service connection for right and left shoulder bursitis was previously denied in September 2002 rating decision.  However, the evidence associated with the claims file since the issuance of such previous denial includes additional service treatment records, which were received in or after 2004.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.

In the instant case, the Board finds that the newly received service treatment records contain complaints of a shoulder disorder in August 1988 and October 1994 Reports of Medical History.  In this regard, the Board notes that copies of the appellant's service treatment records were considered in the September 2002 rating decision.  However, the September 2002 rating decision lists the dates of the service medical records which it reviewed at that time as dating from July 21, 1984 to October 17, 1985; as such, the RO would not have reviewed the relevant August 1988 and October 1994 service treatment records in September 2002.  Therefore, the newly received service treatment records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's claim will be reviewed on a de novo basis.

In August 2011, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for right and left shoulder bursitis, lumbar myositis, and major depressive disorder or other acquired nervous disorder-all to include as secondary to service-connected residuals of leishmaniasis-are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran does not have at least 5 percent of his entire body or exposed areas affected, and he is not undergoing systemic therapy for his service-connected skin disability; his depressed hypopigmented atrophic plaque of the left forearm covers 1 percent of his entire skin and 1 percent of his exposed skin, and he uses topical therapy twice daily.

2.  No scars or other disfigurement of the head, face, or neck; deep and nonlinear scars; superficial and nonlinear scars covering an area or areas of 144 square inches or greater; or unstable or painful scar(s) have been diagnosed during the pendency of the claim.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of leishmaniasis with an atrophic scar of the left forearm have not been met at any point during the appeal period. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7807-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated April 2006 and August 2006, sent prior to the initial October 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination records, VA and private treatment records, and SSA records have been obtained and considered.  In this regard, neither the Veteran nor his representative have identified any outstanding treatment records that have not been obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.


The Veteran was also afforded VA examinations in September 2006 and September 2010 in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected skin disability as it includes an interview with the Veteran and a full physical examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As indicated previously, the Board remanded this case in September 2009 in order to comply with VA's duties to notify and assist, conduct necessary development, obtain medical opinions, and procure the Veteran's records from SSA.  The AOJ scheduled a skin examination which was performed in September 2010, and obtained the Veteran's SSA records.  Therefore, the Board finds that the AOJ has substantially complied with the September 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; see also Golz, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis: Increased Rating for Residuals of Leishmaniasis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

By way of background, in a February 1995 rating decision, the RO granted service connection for leishmaniasis and an atrophic scar of the left forearm, and assigned a noncompensable evaluation under Diagnostic Code 7807-7806, effective November 3, 1993.  The Veteran initiated the current appeal with his April 2006 claim for an increased rating, and the RO, in the October 2006 rating decision on appeal, continued his noncompensable disability rating.

As the Veteran's claim for an increased rating was received in April 2006, the regulations in effect at such time are for application in this appeal.  In this regard, Diagnostic Code (DC) 7807 provides that American (New World) leishmaniasis (mucocutaneous, espundia) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  A noncompensable rating applies where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating applies where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating applies where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating applies where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.

Treatment records reflect that, in January 2006, June 2006, November 2006, and March 2007, the Veteran's skin was noted to be without lesions.  Such records are negative for any complaints referable to his service-connected skin disorder.

VA provided the Veteran with a compensation and pension (C&P) examination of his skin disorder in September 2006.  The examiner reviewed the claims file.  The Veteran reported that he acquired leishmaniasis on his left forearm while serving in Panama in 1984, and that it was treated at the Walter Reed Army Medical Center with Pentostam with good results.  The Veteran reported that he has occasional itching on his chest and back.  The examiner observed a slightly hypopigmented, atrophic and depressed plaque on the posterior aspect of the Veteran's mid-left forearm.  The examiner found that there was no disfigurement, and that his skin condition does not affect his ability to perform his normal daily activities or to engage in a gainful activity.  The examiner diagnosed the Veteran with status post cutaneous leishmaniasis.

VA provided the Veteran with another C&P examination of his skin disorder in September 2010.  The examiner reviewed the claims folder.  The Veteran again reported his history of leishmaniasis, and again reported having itchy skin on his chest and back.  The Veteran noted that he is taking Lotrisone cream (a topical therapy) twice a day.  The examiner observed a depressed hypopigmented atrophic plaque on the Veteran's left forearm covering 1 percent of his entire skin and 1 percent of his exposed skin.  The examiner also observed that there are erythematous patches on the Veteran's chest and back covering 2 percent of his entire skin and none of his exposed skin.  The examiner ascertained that the Veteran's cutaneous leishmaniasis scar on his left forearm was not painful during palpation or on examination, and that there is no disfigurement.  The examiner diagnosed the Veteran with status post cutaneous leishmaniasis, and with seborrheic dermatitis of the chest and back.  The examiner explained that the Veteran's seborrheic dermatitis is not related to his service-connected status post cutaneous leishmaniasis, as they are different diseases with different etiologies.  The examiner further found that the Veteran's skin conditions do not affect his ability to perform his usual daily activities.

Consequently, the Board finds that a higher rating for the Veteran's residuals of leishmaniasis with an atrophic scar of the left forearm is not warranted under Diagnostic Code 7807-7806.  A higher rating is not for application because the Veteran does not have at least 5 percent of either his entire body or his exposed areas affected, and neither is he undergoing systemic therapy for his service-connected skin disability.

The Board has also considered whether Diagnostic Codes 7800-7805 apply in this case.  The Board finds that they do not, because the Veteran has not been found to have scars or other disfigurement of the head, face, or neck; deep (i.e., associated with underlying soft tissue damage) and nonlinear scars; superficial (i.e., not associated with underlying soft tissue damage) and nonlinear scars covering an area or areas of 144 square inches (929 sq. cm.) or greater; or an unstable (i.e., one where, for any reason, there is frequent loss of covering of skin over the scar) or painful scar.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected skin disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected skin disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's skin symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his skin that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran was employed as a pharmaceutical assistant at the time of his June 2007 VA orthopedic examination; however, at his August 2010 VA psychiatric examination, it was noted that he had not worked for the past two to five years.  At such time, the Veteran reported that he was not doing his work as he used to since he was depressed and anxious, and his diabetes became complicated and he was diagnosed with neuropathy.  Moreover, at his September 2010 VA skin examination, The examiner further found that the Veteran's skin conditions do not affect his ability to perform his usual daily activities.  Therefore, the Board finds that, while the Veteran is currently unemployed, the evidence does not show, and he does not contend, that his service-connected skin disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.
 
The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for residuals of leishmaniasis with an atrophic scar of the left forearm.  In denying additional and higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

A compensable rating for residuals of leishmaniasis with an atrophic scar of the left forearm is denied.

REMAND

With respect to the remainder of the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A.  Service Connection for Right and Left Shoulder Bursitis and Lumbar Myositis

The Veteran contends in a December 2006 statement that his back and bilateral shoulder disorders are due to side effects of the medication that he took for his service-connected skin disorder, leishmaniasis.

The Veteran's service treatment records show that he was treated with Pentostam in a study lasting from November 5, 1984 to December 20, 1984, for leishmaniasis contracted during a period of active duty training.

In a November 1984 letter regarding the Pentostam study, a warning was provided that "On administering this drug to 60 patients, we have noticed that the following complaints or effects that are related with the drug[:] muscle pain, joint pain, headache and loss of appetite.  In addition, there are a series of serious secondary side effects that can occur....mainly in patients who receive a high dose of Pentostam," including anemia, hepatitis, and injury to or chemical imbalance in the kidneys and heart.

Additionally, in a December 1984 letter addressed "Dear Doctor," a physician at the Walter Reed Army Medical Center wrote that the Veteran was participating in an ongoing study investigating two drug regimens of Pentostam in the treatment of cutaneous leishmaniasis.  The physician wrote that the Veteran "may have had one or more side effects which are associated with antimony therapy including, in order of frequency, headache, muscle aches, joint pains, loss of appetite, and gastrointestinal complaints."

In January 1985, a clinician noted that the Veteran had chronic low thoracic back pain without evidence of disc involvement.  The clinician noted that he "doubt[ed a] relationship to [the Veteran's] Rx for cutaneous leishmaniasis," and requested an evaluation.  The clinician's provisional diagnosis prior to evaluation was low back pain of musculoskeletal origin.

At the February 1985 evaluation, the clinician noted that the Veteran had complaints of "low back pain, burning-like sensation on middle & low back mainly of the [left] side....There is no Hx [history] of trauma, no Hx of lifting heavy objects, [and] no prior Hx of LBP [low back pain]."  The clinician noted that the Veteran also reported experiencing red eyes with a burning sensation, and painful urination.  The clinician noted that "at [the] present moment that [patient] is not taking the experimental drug [and] we cannot say that this is a side effect."

In a May 1985 letter, the Veteran wrote "I am one of the members of the National Guard of [Puerto Rico] affected with Leishmaniasis, which I contracted in Panama during camp last summer.  After having received treatment for this condition in Walter Reed Hospital in Washington, from November 12 to December 24, 1984, I began to suffer muscle pains."  The Veteran described nine therapy treatments for his muscle pains, as well as the costs of his missed work.

In a September 1985 letter, a clinician at the Walter Reed Army Medical Center wrote that subjects of the Pentostam testing from November 5, 1984 to December 20, 1984 were followed up at 6 weeks, 3 months, and 6 months after treatment, and had side effects which "were minor and resolved shortly after treatment was completed."  The clinician listed the Veteran as having received the low dose of Pentostam during the study.

The Veteran had multiple additional complaints of back pain in service, including in March 1985 (at which time the clinician diagnosed "low back pain of muscular etiology," but noted that the Veteran "still thinks there is a relation between his back pain & the [Pentostam] medication"), July 1985 (Veteran only had back pain when performing forward flexion), September 1985 (including findings of rule out tenderness, adequate range of motion, and suspicious Reiter's syndrome), April 1991, October 1994, May 1999, and August 2003.  In December 2003, a radiologist performed an x-ray on the Veteran's lumbar spine and diagnosed mild L5-S1 facet degenerative joint disease (DJD).  In a December 2003 Medical Evaluation Board (MEB) examination, a physician found mild tenderness to palpation in the paraspinous muscles bilaterally at the L4-5 level, as well as a right shoulder carried higher than the left (without scoliosis).  A February 2004 MEB report concluded that the Veteran had L5-S1 degenerative joint disease which was not disqualifying; the MEB was apparently convened because of the Veteran's diabetes mellitus.

The Veteran's service treatment records also include August 1988 and October 1994 Reports of Medical History in which the Veteran checked a box indicating that he had a "painful or 'trick' shoulder or elbow."

In September 1999, the Veteran reported experiencing shoulder and back pain.  A private physician, R. Casas Benabe, M.D., diagnosed the Veteran with bursitis and soft tissue pain syndrome of the shoulders.

Additional private treatment records include a December 2000 private radiologist's x-ray report in which the radiologist found that the Veteran's shoulders were normal, with no evidence of fracture or dislocation, and no osseous, articular or soft tissue abnormalities.

In July 2001, Dr. Casas Benabe opined that the Veteran "suffers from muscular skeletal disorder of chronic myositis / bursitis of the area of the neck and shoulder, [and] also in the area of the lower back.  This condition of bursitis in the shoulders and area of the hip most probably is a consequence of treatment for cutaneous leishmaniasis with sodium stibogluconate (Pentostam) since he does not present a history of any other risk factor or accident, nor job or any other activity.  He has received regular treatment since 1999 with anti-inflamatories (NSAIDS) with poor improvement."

After service, in June 2005, the Veteran sought treatment from a VA physical therapist for his low back pain.  The Veteran reported that his back pain started approximately in 1986 as a result of lifting heavy objects in his job.  The Veteran also reported that his condition worsened, and he developed degenerative disc disease, after taking Pentostam (which the Veteran told the physical therapist was called "pestontan").

Also in June 2005, a VA clinician diagnosed the Veteran with intervertebral disc disorder with myelopathy of the lumbar region.

In July 2006, a private physician, A. Echevarria Vargas, M.D., diagnosed the Veteran with mild right L5 radiculopathy, moderate bilateral S1 radiculopathy, and bilaterally delayed H reflex combatable with bilateral S1 radiculopathy.

A VA clinician diagnosed the Veteran in November 2006 with chronic back pain with right L5 radiculopathy.  In February 2007, a VA physical therapist diagnosed the Veteran with chronic low back pain secondary to bulging at L4-5, L5-S1, which occasionally radiates to the left lower extremity.  

VA provided the Veteran with a C&P examination of his spine in June 2007.  The examiner noted that the Veteran reported experiencing low back pain in service unrelated to any trauma or fall after taking an experimental drug for leishmania.  The Veteran also reported being treated for muscle spasms during service, and stated that his muscle spasms continue.  The Veteran stated that he had been working in a fabric company but due to problems with lifting and carrying, he lost his job.  The Veteran stated that his low back pain has gotten progressively worse since its onset.  The examiner found that magnetic resonance imaging (MRI) testing of the Veteran's spine (originally described in a July 2006 VA treatment record) revealed minimal concentric disc bulges at L4-L5 and L5-S1 not causing central canal stenosis or neuroforaminal narrowing; he also found lumbar straightening.  The examiner diagnosed the Veteran with mild degenerative spine disease at lumbar spine, mild discogenic disc disease at lumbar spine, and lumbar myositis.  The examiner found that these disorders resulted in decreased mobility, difficulty reaching, and pain in his occupational activities.  He further found that they result in moderate effects on exercise, sports, recreation, and traveling, as well as mild effects on chores and shopping.

The June 2007 VA examiner opined that it is less likely than not that the Veteran's spine disorder is secondary to his medications for leishmaniasis.  As a rationale, the examiner cited to medical literature entitled "Leishmaniasis, Information for Clinician," provided by the Department of Defense and Deployment Health Clinic, which states that Pentostam has predictable but reversible side effects including aching and arthralgia which happen during treatment.  He noted that the Veteran received treatment with Pentostam in 1984.  The examiner also cited to the February 1985 service treatment record in which the clinician noted that "at [the] present moment that [patient] is not taking the experimental drug [and] we cannot say that this is a side effect."  Lastly, the examiner noted that his determination was based on MRI evidence.

In September 2007, a private physician, R.A. Coca Rivera, wrote to VA that the Veteran acquired leishmaniasis in service, and was entered into an investigational treatment wherein he was treated with "the high dose" of Pentostam.  Dr. Coca Rivera noted that the Pentostam "treatment provoked on him severe back pain [and] joints pain....[After treatment with nonsteroidal anti-inflammatory medications, the] symptoms improved, but did not disappear.  He is still suffering from them and is given treatment....It is my medical opinion that, as it has been evidenced in the patient's military medical records, the condition of joints pain [and] back pain...started during the treatment for the condition of Leishmaniasis, acquired during his military service.  It has affected his health and life conditions since then."

The SSA determined that the Veteran is disabled as of September 2007 due in part to a primary diagnosis of "disorders of the back."

In May 2008, another private physician, Dr. L.P. Sanchez Longo, diagnosed the Veteran with a lumbar sprain and degenerative changes to the lumbar vertebra.  Also in May 2008, a private radiologist, A. Figueroa, M.D., administered an x-ray and found straightening of the lumbar lordosis which could be related to paravertebral muscle spasm.

The Board notes that the positive nexus opinions provided in July 2001 by Dr. Casas Benabe, and in September 2007 by Dr. Coca Rivera, cannot support a grant of service connection with respect to the Veteran's back and shoulders because they are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  Specifically, Dr. Casas Benabe opined that "This condition of bursitis in the shoulders and area of the hip most probably is a consequence of treatment for cutaneous leishmaniasis with sodium stibogluconate (Pentostam) since he does not present a history of any other risk factor or accident, nor job or any other activity."  However, the Veteran told a VA physical therapist in June 2005 that his back pain started as a result of lifting heavy objects in his job, and was subsequently worsened after taking Pentostam.  Additionally, the Veteran told the June 2007 VA examiner that his job at a fabric company had involved lifting and carrying.  Similarly, Dr. Coca Rivera wrote in his opinion that the Veteran was treated with "the high dose" of Pentostam in service; however, in a September 1985 letter, a clinician at the Walter Reed Army Medical Center noted that the Veteran received the low dose of Pentostam.

The Board finds that new examinations of the Veteran's shoulders and lumbar spine are required for three reasons.  First, an opinion is required as to whether it is at least as likely as not that the Veteran's bilateral shoulder disorders were caused by his service-connected leishmaniasis, to include his use of Pentostam as treatment.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Second, an opinion is required as to whether it is at least as likely as not that the Veteran's lumbar spine and bilateral shoulder disorders resulted from service.  Although the Veteran has attributed his lumbar spine and bilateral shoulder disorders to his participation in a Pentostam study, the fact that he also reported experiencing symptoms of those disorders in service, and continues to experience those symptoms, suggests that an opinion as to direct service connection (as distinct from service connection as secondary to his leishmaniasis and Pentostam use) is warranted.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Third, an opinion is required as to whether it is at least as likely as not that the Veteran's lumbar spine and bilateral shoulder disorders were aggravated by his use of Pentostam.  In a single-judge Memorandum Decision issued by the Court, it was noted that an examiner's opinion that it is less likely than not that a disorder was "caused by or a result of" a service-connected disability cannot be construed as an opinion that it is less likely than not that the claimed disorder was aggravated by the service-connected disability.  Coble v. Shinseki, No. 09-2486, slip. op. at 1 (Vet. App. October 12, 2011).  To expand an examiner's determination in this way would constitute an impermissible medical judgment by the Board.  Id., citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  In this case, the June 2007 VA examiner opined that the Veteran's lumbar myositis "is less likely [than] not (less than 50/50 probability) caused by or a result of" his medications for leishmaniasis.  Therefore, the examiner should provide an opinion as to whether the Veteran's service-connected leishmaniasis-including the Pentostam taken to treat it-aggravated his lumbar spine and bilateral shoulder disorders beyond the natural progress of the disease.

As explained above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back and shoulders on remand.

Lastly, the Board notes that the Veteran's representative did not discuss the issues of entitlement to service connection for bilateral shoulder bursitis in the August 2011 Post-Remand Brief.  The representative will have the opportunity to present argument if the case is returned to the Board following the requested development.


B.  Service Connection for Major Depressive Disorder or Other Acquired Nervous Disorder

The Veteran contends in his April 2006 claim that he should be granted service connection for his nervous condition.

The Veteran's service treatment records show that he underwent a psychiatric evaluation in June 1988.  The evaluating physician noted that the Veteran had been hospitalized at Walter Reed Army Medical Center for 42 days during his participation in a study of Pentostam for treatment of cutaneous leishmaniasis.  The physician noted that "Before departing for treating in U.S. the patient underwent multiple instances in which co-workers openly expressed that his skin sores (located in left forearm) looked like syphilis.  His wife was subjected to similar comments at her job and started to reject him sexually and also found his diseased arm very unappealing.  Less than a week ago this patient was informed that he and other P.R.A.N.G. personnel are being ordered to report back to the same site where they were infected, for their upcoming yearly field training."  The physician found that the Veteran's mood was low, with a moderately depressed affect.  Thought content was remarkable for hostile fantasies and also for wishing that he would die by accident.  The physician noted that the Veteran had decided not to go back to Panama for military training; he further noted that the Veteran's "potential for becoming violent, should he face prosecution for not following military orders, warrants attention.  He may also become accident-prone under the same circumstances."  The physician diagnosed the Veteran with "Psychological factors affecting physical condition."

The Veteran underwent another psychiatric evaluation in July 1988.  The evaluating psychiatrist noted that the Veteran was continuously "rejected at home by his wife and at his job" after developing leishmaniasis on the proximal third of his forearm.  Additionally, the Veteran's wife quarreled with him and "became mentally sick and was placed on psychiatric treatment."  The Veteran also reported that his family did not accept that his leishmaniasis was not a sexually transmitted disease.  He also reported having frequent homicidal ideations, including towards the Adjutant General.  The psychiatrist diagnosed the Veteran with "Adjustment Adulthood Reaction [secondary] to Ignorance to Reality.  Situational Anxiety Reaction by History."  The psychiatrist opined that the Veteran "has been through different episodes, first of anxiety because he had a skin lesion which did not reacted [sic] to treatment; concerned and depression because [he] was rejected by his family and [e]specially his wife; finally, anger because all the things [he] and the family [have] been through."

After service, a VA clinician diagnosed the Veteran with depression in June 2005.  The Veteran sought psychiatric treatment from a VA psychiatrist in July 2006; the visit was a follow-up, and he had already been placed on medication.  The Veteran reported experiencing episodes of irritability, anxiety, anhedonia, sadness, crying, lack of interest in his job, inability to concentrate, and inability to get adequate sleep.  The Veteran denied suicidal and homicidal ideation.  The psychiatrist diagnosed the Veteran with major depression recurrent episode with psychotic features, and with anxiety disorder not otherwise specified (NOS).

In a February 2008 SSA Field Office Disability Report, the author wrote that the Veteran "seemed to be very depressed and uses strong medication, he seem[e]d to be confused and overw[h]elmed, could not concentrate and his responses were slow.  [H]e needed help from his spouse...to respond to questions."  The Board notes that the Veteran's May 2011 SSA Disability Determination does not list any psychiatric disorder as the basis for his SSA disability benefits.

In May 2008, Dr. Sanchez Longo noted that the Veteran reported developing depression and anxiety as a result of traumatic experiences during his service in Iraq during the Gulf War.  The Veteran asserted that he received treatment for a nervous condition in service, and at a Veterans Hospital in 2004.  Dr. Sanchez Longo diagnosed the Veteran as being in a "state of depression and anxiety," and noted that his "symptoms of depression and anxiety [are the Veteran's] greatest handicap."

Later in May 2008, a private psychiatrist, M. Carlo Santos, M.D., provided a psychiatric evaluation of the Veteran.  The Veteran reported experiencing nightmares, memory loss, frequent suicidal thoughts, depression, withdrawal, crying, insomnia, irritability, and aural and visual hallucinations.  He also reported a history of suicidal ideation.  The Veteran stated that his symptoms developed in 2004 as a result of his activation in the National Guard.  Dr. Carlo Santos diagnosed the Veteran with major depression.

VA provided the Veteran with a C&P examination of his mental disorders in October 2009.  The Veteran reported having a good relationship with his wife of 32 years and their children.  The Veteran stated that he had a history of suicide attempts-specifically, that he had taken an overdose of Xanax last year (2008).  The Veteran also reported that he was taking anti-psychotic, anti-depressant, and anti-anxiety medication, and that he was in individual psychotherapy.  He noted that he had been experiencing sadness and anxiety since 2003-2004, when he was informed that his blood sugar was elevated.  The Veteran also noted that he had been having occasional, moderate-to-severe sleeping difficulties due to unspecified war-related nightmares since 2004.  The Veteran stated that he had panic attacks.  The examiner found that the Veteran had a mildly impaired immediate memory.  The examiner diagnosed the Veteran with recurrent major depression.  The examiner opined that the Veteran's depressive condition was not caused by or a result of his military service, and that it is less likely than not permanently aggravated by his service-connected residuals of leishmaniasis.  The examiner based those conclusions on her finding that "[t]here is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during the military service.  The Veteran did not seek psychiatric treatment until 2006 when a [diagnosis] of Major Depression Recurrent Episode with psychotic features Anxiety Disorder [NOS] was established."

VA provided the Veteran with another C&P examination of his mental disorders in August 2010.  The examiner reviewed the claims file, and noted the Veteran's July 1988 psychiatric evaluation.  The Veteran reported that he attempted suicide in 2007, and that he had a violent episode toward his wife and children in approximately 2006 or 2007.  The Veteran noted that he takes anti-psychotic and anti-depressant medication.  The examiner noted that the Veteran had a depressed mood and moderately impaired immediate memory.  The examiner diagnosed the Veteran with moderate recurrent major depressive disorder with anxiety symptoms.  The examiner opined that the Veteran's major depressive disorder was not caused by or a result of or aggravated by his service-connected leishmaniasis because "[t]here is no temporal relationship between Depressive symptomatology onset [in 1988]...and Leishmaniasis treated with Antimony in 1984."  The examiner further opined that the Veteran's problems with infidelity in his marriage "was most probably the precipitating factor for Major Depressive onset" in 1985-1986.  The examiner also opined that the Veteran's current precipitating factor for major depression "has to do, in my opinion, with unemployment and economic problems."

The Board finds that an addendum opinion is required in order to address the theory of direct service connection-that is, whether the Veteran's psychiatric disorders were caused by his service.  Szemraj, supra.  Although the October 2009 VA examiner addressed the issue of direct service connection, that opinion is entitled to no probative weight because it was based on the inaccurate factual premise that "[t]here is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during the military service."  Swann, supra.  Additionally, while the August 2010 examiner provided an opinion as to the issues of causation and aggravation due to the Veteran's service-connected residuals of leishmaniasis, no opinion as to direct service connection was requested or provided.

An opinion as to direct service connection is necessary in this case because the Veteran told Dr. Sanchez Longo in May 2008 that his depression and anxiety result from traumatic experiences during his service in Iraq during the Gulf War.  He also told Dr. Carlo Santos in May 2008 that his psychiatric symptoms developed in 2004 as a result of his activation in the National Guard.  The Veteran told the October 2009 VA examiner that he had been experiencing sadness and anxiety since 2003-2004, when he was informed that his blood sugar was elevated; he also reported having sleeping difficulties due to unspecified war-related nightmares since 2004.  On remand, the examiner should consider the entire claims file, including the Veteran's statements, and provide an opinion as to whether it is at least as likely as not that his psychiatric disorders resulted from service.

In this regard, the Board also finds that it would be helpful to obtain the Veteran's service personnel records as his Certificate of Release or Discharge from Active Duty (DD Form 214) reflects service in Kuwait in Southwest Asia, rather than Iraq, as the Veteran reported to Dr. Sanchez Longo.  Therefore, the Veteran's service personnel records should be obtained on remand.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his psychiatric disorder(s) on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from the appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the San Juan and Ponce VA facilities dated from March 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for appropriate VA examinations in order to determine the nature and etiology of his claimed bilateral shoulder and lumbar spine disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all shoulder and lumbar spine disorders found to be present.  In this regard, the examiner should reconcile his or her findings with prior shoulder and lumbar spine symptoms and diagnoses (e.g., Dr. Casas Benabe's July 2001 diagnosis of bilateral shoulder bursitis, and a June 2007 C&P lumbar spine examination).

With respect to each lumbar spine and shoulder disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service.

With respect to each shoulder disorder found, the examiner should opine whether it is at least as likely as not caused by his service-connected leishmaniasis, to include his use of Pentostam as treatment.

With respect to each lumbar spine and shoulder disorder found, the examiner should opine whether it is at least as likely as not aggravated (permanently increased in severity beyond the natural progress) by his service-connected leishmaniasis, to include his use of Pentostam as treatment.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's bilateral shoulder and lumbar spine disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After obtaining any outstanding treatment records, the AOJ shall obtain an addendum to the August 2010 VA psychiatric examination report.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current moderate recurrent major depressive disorder with anxiety symptoms is related to his period of active service, to include alleged traumatic experiences during the Gulf War.

The need for an additional examination of the Veteran is left to the discretion of the psychiatrist or other appropriate clinician selected to write the addendum opinion.  However, if he or she performs a new examination and makes any diagnoses that conflict with the diagnoses in the August 2010 examination report, he or she must explain the basis for all conflicting diagnoses.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


